ROSE, District Judge.
The learned judge below so fully covered the facts that a further statement of them would be superfluous. It is unnecessary to follow the zealous counsel for the appellants in the discussion of numerous questions of law. It is sufficient to point out that the decree below is right beyond dispute, if the corporate appellant was a party to the foreclosure proceedings. The experienced trial judge, who saw and heard the witnesses, finds that such appellant, with full knowledge and for its benefit, assisted at the making of an agreement by which the foreclosure sale was postponed. The record fully sustains this conclusion.
Affirmed.